Citation Nr: 0736351	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Pittsburgh, Pennsylvania.  In June 2004, the veteran 
testified at a Board hearing before the undersigned.  In 
October 2004, the Board remanded this case.  


FINDING OF FACT

The veteran served in the Army from March 1958 to June 1961; 
this service occurred during peacetime and not during a 
period of war.  


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1501, 1502, 1521 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  

Nevertheless, the veteran was notified of VCAA in October 
2002.  


Pension

Nonservice-connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active 
duty means full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

To make its intent clear, Congress has also provided a 
definition of "period of war."  For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4).  The Korean conflict has been 
determined to comprise the period beginning on June 27, 1950 
through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  
The Vietnam era has been determined to comprise the period 
from February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period and to extend from August 5, 1964 
through May 7, 1975, inclusive, in all other cases.  38 
C.F.R. § 3.2(f).  The Persian Gulf War is defined as the 
period beginning on August 2, 1990 through the date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. § 
3.2(i).

VA has verified the veteran served during two periods in the 
Army: from March 19, 1958 to July 11, 1958, and from July 12, 
1958 to June 30, 1961.  Although the veteran alleged service 
in Vietnam, the Department of the Army verified that the 
veteran did not have service in Vietnam.  At his hearing, the 
veteran referred to foreign service in Laos and Okinawa and 
indicated that this service ended in approximately June 1961.  
As noted, the veteran served from March 1958 to June 1961.  
There is no other period of verified service.  

None of the veteran's service is included within VA's 
recognized periods of wartime service.  The veteran did not 
service for 90 days or more during a period of war; during a 
period of war and was discharged or released from such 
service for a service-connected disability; for a period of 
ninety consecutive days or more and such period began or 
ended during a period of war; or for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  

Since the veteran did not have the requisite wartime service, 
he is not entitled to nonservice-connected pension benefits.  

To the extent that the law is dispositive of an issue on 
appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).  Accordingly, the Board has no 
recourse but to deny the veteran's claim of basic eligibility 
for nonservice-connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


